Order entered December 1, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01259-CR

                         CHRISTOPHER ALAN LUPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 062211

                                            ORDER
       Before the Court is a letter filed by appellant on November 17, 2014. In the letter,

appellant informs the Court he is filing a petition for discretionary review and he believes he is

entitled to counsel to prepare the petition. Petitions for discretionary review are not filed with

this Court and this Court does not appoint counsel for such filings. To the extent appellant

believes he has filed a motion seeking to have counsel appointed by this Court, his motion is

DENIED.

       The letter also states appellant intends to file a motion for rehearing. To the extent

appellant is requesting additional time to file a motion for rehearing, that motion is GRANTED.

We extend the deadline for appellant to file a motion for rehearing by thirty (30) days.
If appellant seeks any additional relief in his letter, that relief is DENIED.

                                               /s/     CRAIG STODDART
                                                       JUSTICE